DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 16-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the amendments to claim 1 recite, “and the hollow needle having an endmost outer peripheral portion extending along the longitudinal axis of the needle at the annular nozzle mouth defining a cylinder with a constant wall thickness” which is new matter. No part of the disclosure, including the drawings, describes or depicts that the annular nozzle mouth defines a cylinder with a constant wall thickness. The drawings as shown and presented in constant wall thickness.
Regarding claim 16, the new claim 16 recites “the hollow needle having an endmost outer peripheral portion extending along the longitudinal axis of the needle at the annular nozzle mouth defining a cylinder that does not taper” which is new matter. The specification does not describe or suggest that the hollow needle has an endmost portion or a cylinder at all and further does not disclose that either the endmost portion or cylinder do not taper. The specification, particularly page 6 lines 27-36 and page 12 lines 4-9 actually disclose that the needle does taper towards the tip, which can also be seen in Figure 4. The remarks filed 11/30/2020 annotated Figure 4 to show a cylindrical endmost portion that does not taper, however, neither the cylindrical endmost portion or a non-tapering section is discussed anywhere in the specification. Further, the drawings are not necessarily to scale and do not necessarily show the size of the hollow needle’s endmost portion, see MPEP §2125.  
Regarding claim 17, like claim 1, also recites “endmost portion of the hollow needle that does not taper further has a constant wall thickness.” Similarly to claim 1, the wall thickness is not depicted or described in the specification or drawings and is therefore new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 10, and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the cooled core plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 currently depends from claim 1 which does not recite a cooled core plate. Claim 9, however, recites a cooled core plate. Claim 10 will be interpreted as being dependent from claim 9. 
Regarding claim 1, in line 2, the claim recites “an inner shape comprising a cavity” however, line 3 recites “a body including a hot-runner nozzle connected to a cavity”. It is unclear if the cavity in line 3 is the same or a different cavity as the one recited previously in line 2. It is further unclear if “the cavity” as recited in line 5 refers to the cavity of line 2 or line 3. 
Regarding claim 16, similarly to claim 1, claim 16 recites “a cavity” in line 2, “a cavity” in line 3, and “the cavity” in line 5. It is unclear if the cavities of lines 2 and 3 refer to the same part or different parts. It is further unclear which of these parts the cavity of line 5 refers to. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over De Almeida (US 2017/0334093) modified by Suzuki (JP H08300418A, see English translation with the action dated 8/31/2020) and  Wang (CN 204209919U, see attached English translation).
Regarding claim 1, an injection moulding tool (De Almeida [0024] teaches an injection molding machine) for producing an injection-moulded part with an outer shape and an inner shape (De Almeida [0030] describes the preform made in the system as being test tube shaped with an inner and outer surface) comprising a cavity, (De Almeida [0026] describes a mold cavity) comprising: a body including a hot-runner nozzle connected to a cavity (De Almeida [0025]-[0026] describes a hot runner can be connected to the cavity via plates and manifolds on the cavity half (part of the body) of the mold ) for injecting at least one melt into the cavity; (De Almeida [0026] teaches a nozzle for melt molded material to travel to the cavity) the cavity formed by a cooled die which forms an outer form for an outer shape of the injection-moulded part to be produced (De Almeida [0033] describes a cavity insert (die) that forms the external shape of the molded preform, [0034] teaches that the cavity insert (die) is cooled)  and by a tool core which forms an inner form for an inner shape of the injection-moulded part to be produced; (De Almeida [0036] describes a core insert that defines the inner molding portion of the preform.)
De Almeida does not meet the claimed, having an annular nozzle mouth, the hot-runner nozzle having a nozzle core, and a hollow needle which is displaceable along the nozzle core for opening and closing the annular nozzle mouth; the nozzle core protruding beyond the annular nozzle mouth of the hot- runner nozzle, or the nozzle core forming the tool core.
Analogous in the field of injection molding machines, Suzuki meets the claimed, having an annular nozzle mouth (Suzuki [0015] teaches an annular gate) the hot-runner nozzle having a nozzle core (Suzuki [0020] describes nozzle holder) and a hollow needle (Suzuki [0015] teaches a sleeve needle and [0017] describes a passage formed within a needle) which is displaceable along the nozzle core for opening and closing the annular nozzle mouth; (Suzuki [0015] describes a needle that is displaceable to open and close the annular gate) the nozzle core protruding beyond the annular nozzle mouth of the hot- runner nozzle, (Suzuki Figure 2 shows the nozzle housing (nozzle core) 25 extending downward past the hot runner nozzle gate 30) the nozzle core forming the tool core (Suzuki Figure 2 shows the nozzle housing (nozzle core) 25 extending downward to meet a cavity core 36.)

    PNG
    media_image1.png
    842
    725
    media_image1.png
    Greyscale

The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date. See MPEP §2143. 
It would have been obvious to a person of ordinary skill in the art to combine the injection molding tool of De Almeida with the annular nozzle, hollow needle, and nozzle core of Suzuki in order to form a functional hot runner system, see Suzuki [0015].
 Modified De Almeida does not meet the claimed, and the hollow needle having an endmost outer peripheral portion extending along the longitudinal axis of the needle at the annular nozzle mouth defining a cylinder with a constant wall thickness.
Analogous in the field of injection molding tools, Wang meets the claimed, needle having an endmost outer peripheral portion extending along the longitudinal axis of the needle at the annular nozzle mouth (Wang Figure 1 shows a non-tapered needle 4 having an end cylindrical portion near the gate 6) defining a cylinder with a constant wall thickness. (Wang Figure 1 shows the needle 4 having a constant wall thickness. Further, it is inherent that if the needle is straight, meaning it doesn’t taper, the wall thickness would not change.)

    PNG
    media_image2.png
    684
    807
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the filing date to modify the hollow needle of modified De Almeida with the non-tapered/constant wall thickness of Wang in order to have precise needle guiding at the gate, see Wang [0012] and [0026].
Regarding claim 8, De Almeida meets the claimed, the injection moulding tool according to claim 1, wherein a die plate forms the die (De Almeida [0035] teaches the cavity insert is secured within a manifold (die) plate.)
De Almeida does not explicitly teach a cooled die plate, however, De Almeida [0034] and [0037] teaches that other plates and parts of the mold are cooled. 


    PNG
    media_image3.png
    667
    828
    media_image3.png
    Greyscale
Regarding claim 9, De Almeida meets the claimed, the injection moulding tool according to claim 1, wherein the tool core is cooled (De Almeida [0037] teaches the core insert (core) is cooled) and is arranged in a cooled core plate (De Almeida Figure 1B shows the core insert 368 is arranged within the cavity plate 114, [0034] teaches the cavity plate 114 is cooled.)

 the injection moulding tool according to claim 1, wherein the hot-runner nozzle is mounted in the cooled core plate(De Almeida [0025] describes the hot runner system is received in the cavity (core) plate).
De Almeida does not meet the claimed, by a sealing ring.
Suzuki meets the claimed, by a sealing ring (Suzuki [0007] describes a bush (sealing ring) to connect the hot runner to a plate.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the hot runner and cooled plate of De Almeida with the sealing ring of Suzuki in order to allow communication between the resin passages, see Suzuki [0008].
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over modified De Almeida as applied to claim 1 above, and further in view of Babin (US 2010/0183763).	Regarding claim 2, modified De Almeida does not meet the claimed, the injection moulding tool according to claim 1, wherein the nozzle core comprises and inner cooling core and an outer core.
Analogous in the field of injection molding, Babin meets the claimed, the injection moulding tool according to claim 1, wherein the nozzle core comprises and inner cooling core and an outer core (Babin [0047] describes an inner sleeve and outer sleeve that help cool the nozzle.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the nozzle core of modified De Almeida with the inner/outer cores of Babin in order to define a cooling channel to maintain the temperature in the core, see Babin [0047].
the injection moulding tool according to claim 1, wherein upstream of the nozzle mouth of the hot runner nozzle, the nozzle core comprises jacket along which the hollow needle is guided.  
Suzuki meets the claimed, the injection moulding tool according to claim 1, wherein upstream of the nozzle mouth of the hot runner nozzle, the nozzle core comprises jacket along which the hollow needle is guided, (Suzuki [0021] describes a sleeve valve (jacket) fitted around the needle.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the mold of De Almeida with the needle jacket of Suzuki in order to move the needle back and forth, see Suzuki [0021].
Modified De Almeida does not teach an insulating jacket. Analogous in the field of injection molding, Babin meets the claimed an insulating jacket (Babin [0022] and [0024] teach back plates and insulator plates around the nozzle that are made of insulating materials.)
It would have been obvious to combine the jacket of Suzuki with the insulating plates of Babin in order to make an insulating jacket around the nozzle core in order to control temperature around the nozzle, see Babin [0025].
Regarding claim 4, neither De Almeida nor Suzuki teach a jacket and do not teach, , wherein the insulating jacket is made of ceramic, a low heat-conducting metal, or a low heat-conducting metal alloy, however, Babin further meets the claimed, the injection moulding tool according to claim 3, wherein the insulating jacket is made of ceramic, a low heat-conducting metal, or a low heat-conducting metal alloy (Babin does not disclose an insulating jacket, however, Babin [0024] describes the material of other insulating components including titanium, a low heat-conducting metal.)

It would have been obvious to a person of ordinary skill in the art to combine the jacket of De Almeida with the insulation material of Babin in order to produce a jacket around the nozzle made of a known insulating material, see Babin [0024].
Regarding claim 5, modified De Almeida does not meet the claimed, the injection moulding tool according to claim 2, wherein the outer core has a circumferential shoulder or a circumferential flange in the region of the nozzle mouth which forms one side of the nozzle mouth.
Babin meets the claimed the injection moulding tool according to claim 2, wherein the outer core has a circumferential shoulder or a circumferential flange in the region of the nozzle mouth which forms one side of the nozzle mouth (Babin [0048]-[0049] describes a flange 144 as being on the outer sleeve (core) near the outlet of the nozzle.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the core of De Almeida with the flange of Babin in order to provide mounting and locate the nozzle core, see Babin [0048].
Regarding claim 6, Babin meets the claimed, the injection moulding tool according to claim 2, wherein upstream of the nozzle mouth, the outer core has a circumferential recess
(Babin [0052] describes a cooling channel 143 (circumferential recess) on outer sleeve 142, see Babin Figure 4 showing that cooling channel 143 is circumferential.)

    PNG
    media_image4.png
    857
    555
    media_image4.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the filing date to combine the molding tool of modified De Almeida with the circumferential recess (cooling ,
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over modified De Almeida as applied to claim 1 above, and further in view of Puniello (US 2005/0140061).
Regarding claim 7, Puniello meets the claimed, the injection moulding tool according to claim 1, wherein the hot-runner nozzle is a co-injection nozzle for injection of a concentrically layered melt flow into the cavity (Puniello [0048] teaches the hot runner nozzle is a coinjection nozzle capable of injecting materials concentrically.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the molding apparatus of modified De Almeida with the co-injection hot runner nozzle of Puniello in order to simultaneously make multiple layers of multi-layer molded articles, see Puniello [0050].
Claim 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over De Almeida (US 2017/0334093) modified by Suzuki (JP H08300418A, see English translation with the action dated 8/31/2020) and  Wang (CN 204209919U, see attached English translation).
Regarding claim 16, De Almeida meets the claimed, an injection moulding tool (De Almeida [0024] teaches an injection molding machine) for producing an injection-moulded part with an outer shape and an inner shape (De Almeida [0030] describes the preform made in the system as being test tube shaped with an inner and outer surface) comprising a cavity, (De Almeida [0026] describes a mold cavity) comprising: a body including a hot-runner nozzle connected to a cavity (De Almeida [0025]-[0026] describes a hot runner can be connected to the cavity via plates and manifolds on the cavity half (part of the body) of the mold ) for injecting at least one melt into the cavity; (De Almeida [0026] teaches a nozzle for melt molded material to travel to the cavity) the cavity formed by a cooled die which forms an outer form for an outer shape of the injection-moulded part to be produced (De Almeida [0033] describes a cavity insert (die) that forms the external shape of the molded preform, [0034] teaches that the cavity insert (die) is cooled)  and by a tool core which forms an inner form for an inner shape of the injection-moulded part to be produced (De Almeida [0036] describes a core insert that defines the inner molding portion of the preform.)
De Almeida does not meet the claimed, having an annular nozzle mouth, the hot-runner nozzle having a nozzle core, and a hollow needle which is displaceable along the nozzle core for opening and closing the annular nozzle mouth; the nozzle core protruding beyond the annular nozzle mouth of the hot- runner nozzle, or the nozzle core forming the tool core.
Analogous in the field of injection molding, Suzuki meets the claimed, having an annular nozzle mouth (Suzuki [0015] teaches an annular gate) the hot-runner nozzle having a nozzle core (Suzuki [0020] describes nozzle holder) and a hollow needle (Suzuki [0015] teaches a sleeve needle and [0017] describes a passage formed within a needle) which is displaceable along the nozzle core for opening and closing the annular nozzle mouth; (Suzuki [0015] describes a needle that is displaceable to open and close the annular gate) the nozzle core protruding beyond the annular nozzle mouth of the hot-runner nozzle;  (Suzuki Figure 2 shows the nozzle housing (nozzle core) 25 extending downward past the hot runner nozzle gate 30) the nozzle core forming the tool core (Suzuki Figure 2 shows the nozzle housing (nozzle core) 25 extending downward to meet a cavity core 36.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date. See MPEP §2143. 

Modified De Almeida does not meet the claimed, and the hollow needle having an endmost outer peripheral portion extending along the longitudinal axis of the needle at the annular nozzle mouth defining a cylinder that does not taper.
Analogous in the field of injection molding tools, Wang meets the claimed, needle having an endmost outer peripheral portion extending along the longitudinal axis of the needle at the annular nozzle mouth defining a cylinder (Wang Figure 1 shows the needle 4 having and end cylindrical portion near the gate 6) that does not taper (Wang [0026] teaches a needle that opens or closes the gate during injection molding, [008] teaches that the needle is straight, not tapered.) 
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the needle of De Almeida with the straight needle of Wang in order to provide a needle that avoids a dead angle and performs better guiding at the gate, see [0013]. 
Regarding claim 17, modified De Almeida does not meet the claimed, the injection moulding tool of claim 16, wherein the endmost portion of the hollow needle that does not taper further has a constant wall thickness.
Analogous in the field of injection molding tools, Wang meets the claimed, the injection moulding tool of claim 16, wherein the endmost portion of the hollow needle that does not taper further has a constant wall thickness (Wang Figure 1 shows the needle 4 having a constant wall thickness. Further, it is inherent that if the needle is straight, meaning it doesn’t taper, the wall thickness would not change.) 

Response to Arguments
In response to the amendments filed 11/30/2020, the objection to the drawing is withdrawn. 
The 112(b) rejection to claim 1 in regards to the die and core is withdrawn in response to the amendments and drawings. Examiner notes the position of the core 2a is opposite to the die 1a at the end portion of the inner cooling core 8 as shown on the replacement Figure 1 which allows it to form the inner part of the cavity. 
Applicant’s arguments, filed 11/30/2020, with respect to the rejections of claims 1-10 have been fully considered and are persuasive, Examiner agrees that the Suzuki does not teach the amendments of claim 1 regarding the needle not tapering. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made regarding the amendments adding new matter. Further, although Suzuki does not teach a non-tapered needle or constant wall thickness, Suzuki does not teach away from using a non-tapered needle. An additional reference has been incorporated to modify Suzuki to teach the amended claims. 
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        

/MICHAEL M. ROBINSON/Examiner, Art Unit 1744